Title: From Alexander Hamilton to John Jay, 26 November 1775
From: Hamilton, Alexander
To: Jay, John


New York Novem 26. 1775
Dear Sir
I take the liberty to trouble you with some remarks on a matter which to me appears of not a little importance; doubting not that you will use your influence in Congress to procure a remedy for the evil I shall mention, if you think the considerations I shall urge are of that weight they seem in my judgment to possess.
You will probably ere this reaches you have heard of the late incursion made into this city by a number of horsemen from New England under the command of Capt Sears, who took away Mr. Rivington’s types, and a Couteau or two. Though I am fully sensible how dangerous and pernicious Rivington’s press has been, and how detestable the character of the man is in every respect, yet I cannot help disapproving and condemning this step.
In times of such commotion as the present, while the passions of men are worked up to an uncommon pitch there is great danger of fatal extremes. The same state of the passions which fits the multitude, who have not a sufficient stock of reason and knowlege to guide them, for opposition to tyranny and oppression, very naturally leads them to a contempt and disregard of all authority. The due medium is hardly to be found among the more intelligent, it is almost impossible among the unthinking populace. When the minds of these are loosened from their attachment to ancient establishments and courses, they seem to grow giddy and are apt more or less to run into anarchy. These principles, too true in themselves, and confirmed to me both by reading and my own experience, deserve extremely the attention of those, who have the direction of public affairs. In such tempestuous times, it requires the greatest skill in the political pilots to keep men steady and within proper bounds, on which account I am always more or less alarmed at every thing which is done of mere will and pleasure, without any proper authority. Irregularities I know are to be expected, but they are nevertheless dangerous and ought to be checked, by every prudent and moderate mean. From these general maxims, I disapprove of the irruption in question, as serving to cherish a spirit of disorder at a season when men are too prone to it of themselves.
Moreover, New England is very populous and powerful. It is not safe to trust to the virtue of any people. Such proceedings will serve to produce and encourage a spirit of encroachment and arrogance in them. I like not to see potent neighbours indulged in the practice of making inroads at pleasure into this or any other province.
You well know too, sir, that antipathies and prejudices have long subsisted between this province and New England. To this may be attributed a principal part of the disaffection now prevalent among us. Measures of the present nature, however they may serve to intimidate, will secretly revive and increase those ancient animosities, which though smothered for a while will break out when there is a favorable opportunity.
Besides this, men coming from a neighbouring province to chastise the notorious friends of the ministry here, will hold up an idea to our ennemies not very advantageous to our affairs. They will imagine that the New Yorkers are totally, or a majority of them, disaffected to the American cause, which makes the interposal of their neighbours necessary: or that such violences will breed differences and effect that which they have been so eagerly wishing, a division and qurrelling among ourselves. Every thing of such an aspect must encourage their hopes.
Upon the whole the measure is condemned, by all the cautious and prudent among the whigs, and will evidently be productive of secret jealousy and ill blood if a stop is not put to things of the kind for the future.
All the good purposes that could be expected from such a step will be answered; and many ill consequences will be prevented if your body gently interposes a check for the future. Rivington will be intimidated & the tories will be convinced that the other colonies will not tamely see the general cause betrayed by the Yorkers. A favourable idea will be impressed of your justice & impartiality in discouraging the encroachments of any one province on another; and the apprehensions of prudent men respecting the ill-effects of an ungoverned spirit in the people of New England will be quieted. Believe me sir it is a matter of consequence and deserves serious attention
The tories it is objected by some are growing insolent and clamorous: It is necessary to repress and overawe them. There is truth in this; but the present remedy is a bad one. Let your body station in different parts of the province most tainted, with the ministerial infection, a few regiments of troops, raised in Philadelphia the Jerseys or any other province except New England. These will suffice to strengthen and support the Whigs who are still I flatter myself a large majority and to suppress the efforts of the tories. The pretence for this would be plausible. There is no knowing how soon the Ministry may make an attempt upon New York. There is reason to believe they will not be long before they turn their attention to it. In this there will be some order & regularity, and no grounds of alarm to our friends.
I am sir with very great Esteem—   Your most hum servant
A. Hamilton
